Citation Nr: 1228126	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-04 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied a claim for service connection for PTSD and other claims.  In May 2009, the Veteran perfected an appeal for this issue only.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In this case, the Veteran has filed a claim for PTSD but the record shows other psychiatric diagnoses.  As a result, VA must adjudicate whether any and all diagnosed psychiatric disabilities are related to his service.  As a result, the issue on appeal has been re-characterized on the title page.  

In his May 2009 appeal, the Veteran requested a Board hearing.  He withdrew this request in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran has been given two VA examinations, neither of which show a current diagnosis of PTSD despite a confirmed stressor (see August 2009 RO deferral).  The first VA psychiatric examination from December 2008 shows diagnoses of general anxiety disorder and mild, recurrent major depressive disorder.  The examiner stated: "Changes in functional status reveal the onset of anxiety while the patient was serving in Vietnam.  These symptoms have been continual since that time."  The examiner went on to allude that the major depressive disorder was due to a recent divorce.  Axis IV at this time included unemployment, financial strain, daily prominent worry, and lack of social support.  

The August 2009 VA examination report shows a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Axis IV included recent divorce and other separation from family.  The examiner noted the Veteran worked successfully for many years until being increasingly disabled by Peptic Ulcer Disease or PUD (nonservice-connected).  The examiner went on to state that it appeared from his interview with the Veteran that the his functional abilities were limited due to PUD, anxiety and depression was related to his divorce and family separation, and the Veteran no longer met the criteria for general anxiety disorder.  The examiner stated he "perhaps" recovered from the divorce and stressful circumstances at the time of the last examination.  

The Board finds that Clemons demands an opinion be given regarding other diagnoses besides PTSD.  .  On remand, the Veteran is to receive a new VA examination and the examiner is to give an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disability had its clinical onset in service or is otherwise related to active duty, to include experiencing a mortar attack in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of any psychiatric disability found.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association.  Specifically confirm whether the Veteran has current Axis I diagnoses for:  (i) PTSD; (ii) a depressive disorder (MDD); (iii) an anxiety disorder; or (iv) any other psychiatric disorder (if so, identify such disorder).

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms are related to any in-service stressor(s), including mortar attacks and seeing fellow soldiers wounded.  

*The Veteran has confirmed stressors during service in the Republic of Vietnam involving a mortar and seeing several men wounded and assisting in their care.

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), identify such disorder and then state whether it is at least as likely as not (50 percent probability or greater) that such disorder had its clinical onset during service, or is otherwise related to service, including the Veteran's claimed stressors.  

In offering any opinion, the examiner must consider and elicit comments from the Veteran concerning any in service symptoms, and postservice symptoms.

Rationale for all requested opinions shall be provided.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements of the Veteran.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Then readjudicate the claim on appeal, in light of the additional evidence.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



      CONTINUE ON THE NEXT PAGE

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

